DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The TrackOne Request, filed April 14, 2021, was granted May 27, 2021.  Therefore, this application will be accorded special status.
	Claims 1-30 are pending in this application, and are under examination.
  
Priority
	The use of a 2µ origin of replication in a vector is not disclosed in U.S. Provisional Patent Application No. 62/823,136, filed March 25, 2019.  There earliest disclosure of the 2µ origin of replication is found in U.S. Provisional Patent Application No. 62/872,879, filed July 9, 2019.  Therefore the effective filing dated of the claimed invention is deemed to be July 9, 2019.
 
Information Disclosure Statement
 	The Information Disclosure Statements (2) filed May 29, 2021 have been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  223 and 510.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6060” has been used to designate both a microwell and a pooling step in Figure 6A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 207, 500, and 1250.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the description lists reference character 702 in Figure 7 as 502 in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at paragraph [00118]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the term TWEEN™ at paragraph [00217], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claimingC73102 split alpha subunit the subject matter which the applicant regards as his invention.

Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At claim 18, lines 1-3, it is not clear what is meant by the phrase “derived from Nostoc punctiforme….or CfaDnaE.”  How like any of the listed inteins must the first intein be in order to be considered “derived from?”  Are there any intein characteristics that must be present?
Claims 19-21 depend from claim 18, and are therefore included in this rejection.
At claim 19, lines 1-2, it is not clear what is meant by the phrase “derived from Nostoc punctiforme PCC73102 split alpha subunit of the DNA polymerase III intein (NpuDnaE).”  How like any of the NpuDnaE must the first intein be in order to be considered “derived from?”  Are there any intein characteristics that must be present?
At claim 20, lines 1-2, it is not clear what is meant by the phrase “derived from Synechocystis sp. PCC6803 DnaB helicase SspDnaB.”  How like SspDnaB must the first intein be in order to be considered “derived from?”  Are there any intein characteristics that must be present?
At claim 18, lines 1-2, it is not clear what is meant by the phrase “derived from CfaDnaE.”  How CfaDnaE must the first intein be in order to be considered “derived from?”  Are there any intein characteristics that must be present?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-9, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,927,385 in view of Tian et al. (U.S. Patent No. 10,837,021, issued November 17, 2020, filed June 4, 2020, and claiming priority to U.S. Provisional Patent Application No. 62/857,967, filed June 6, 2019), and cited in the Information Disclosure Statement filed May 29, 2021.
The ‘385 patent claims an editing vector that comprises yeast 2µ backbone, a 2µ origin of replication, a promoter driving the transcript of a gRNA sequence and a donor sequence, a promoter driving transcription of a survival marker, a promoter driving transcription of a nuclease coding sequence, and a bacterial origin of replication.  The ‘385 patent further claims that the survival marker can be a hygromycin, blastocidin, kanamycin, or nourseothrisin marker.  The ‘385 patent claims the use of constitutive promoters.  
The ‘385 patent fails to claim that the editing vector is prepared from a series of multiple linear vector backbone libraries and editing cassette libraries, where the linear vector backbones comprise a nuclease coding sequence and the antibiotic resistance gene, homology regions for insertion of an editing cassette and a 2µ origin of regulation.  The ‘385 patent fails to claim a pol II promoter.
Tian discloses that editing vectors can be prepared from an engine vector and an editing vector, where the engine and editing vectors may be combined (column 10, lines 31-56).  Tian discloses that the engine vector comprises a coding sequence for a nuclease and a selectable marker (column 10, lines 31-56).  Tian disclose that the editing vector comprises a donor nucleic acid and coding sequence for a gRNA (column 10, lines 31-56).  Tian discloses that the components of the engine and editing vectors are operably linked to and control the expression of the nuclease coding sequence, the donor sequence, the guide sequence and the selectable markers (column 10, lines 31-56).  Tian discloses the use of a .

Claims 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,927,385 in view of Tian et al. (U.S. Patent No. 10,837,021, issued November 17, 2020, filed June 4, 2020, and claiming priority to U.S. Provisional Patent Application No. 62/857,967, filed June 6, 2019) and Hubmann et al. (1152 Methods in Molecular Biology 17-41 (2014)).
The ‘385 patent claims an editing vector that comprises yeast 2µ backbone, a 2µ origin of replication, a promoter driving the transcript of a gRNA sequence and a donor sequence, a promoter driving transcription of a survival marker, a promoter driving transcription of a nuclease coding sequence, and a bacterial origin of replication.  The ‘385 patent further claims that the survival marker can be a hygromycin, blastocidin, kanamycin, or nourseothrisin marker.  The ‘385 patent claims the use of constitutive promoters.  
The ‘385 patent fails to claim that the editing vector is prepared from a series of multiple linear vector backbone libraries and editing cassette libraries, where the linear vector backbones comprise a nuclease coding sequence and the antibiotic resistance gene, homology regions for insertion of an PDK1, pTDH3, pENO2, pADH1, PHO5, or MET3.
Tian discloses that editing vectors can be prepared from an engine vector and an editing vector, where the engine and editing vectors may be combined (column 10, lines 31-56).  Tian discloses that the engine vector comprises a coding sequence for a nuclease and a selectable marker (column 10, lines 31-56).  Tian disclose that the editing vector comprises a donor nucleic acid and coding sequence for a gRNA (column 10, lines 31-56).  Tian discloses that the components of the engine and editing vectors are operably linked to and control the expression of the nuclease coding sequence, the donor sequence, the guide sequence and the selectable markers (column 10, lines 31-56).  Tian discloses the use of a recombineering system, which is interpreted as providing homology regions for combining the engine and editing vectors (column 10, lines 31-56).  Tian discloses the use of Pol II promoters, which may be constitutive (column 8, lines 20-32).  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the ‘385 vectors could be used in the RNA-directed nuclease editing methods because the ‘385 patent in view of Tian provides for use of the editing vectors in combination with a Pol II promoter to express the sequences necessary to perform gene editing in yeast cells.  One of ordinary skill in the art, having the ‘385 patent and Tian in front of them would be led directly to the claimed invention.
Hubmann discloses that RNA polymerase II (Pol II) promoters perform transcription of protein-encoding genes (page 19, first paragraph).  Hubmann discloses a series of Pol II promoters, including pPDK1, pTDH3, pENO2, pADH1, PHO5, MET3, CUP1 and GAL1 (Tables 1 and 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute any of Hubmann’s Pol II promoters for the Pol II promoters claimed and suggested by the ‘385 patent and Tian because each of these promoters are well-known, and one of ordinary skill in the art would be able to substitute one well-known Pol II promoter for another well-.

Claims 16-27 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,927,385 in view of Tian et al. (U.S. Patent No. 10,837,021, issued November 17, 2020, filed June 4, 2020, claiming priority to U.S. Provisional Patent Application No. 62/857,967, filed June 6, 2019) and Cheng et al. (U.S. Patent Application Publication No. 2020/0263197, published August 20, 2020, filed April 9, 2020, and claiming priority to PCT Patent Application Publication No. PCT/US2018/055412, as well as U.S. Provisional Patent Applications filed between October 12, 2017 and January 31, 2018).
The ‘385 patent claims an editing vector that comprises yeast 2µ backbone, a 2µ origin of replication, a promoter driving the transcript of a gRNA sequence and a donor sequence, a promoter driving transcription of a survival marker, a promoter driving transcription of a nuclease coding sequence, and a bacterial origin of replication.  The ‘385 patent further claims that the survival marker can be a hygromycin, blastocidin, kanamycin, or nourseothrisin marker.  The ‘385 patent claims the use of constitutive promoters.  
The ‘385 patent fails to claim that the editing vector is prepared from a series of multiple linear vector backbone libraries and editing cassette libraries, where the linear vector backbones comprise a nuclease coding sequence and the antibiotic resistance gene, homology regions for insertion of an editing cassette and a 2µ origin of regulation.  The ‘385 patent fails to claim a pol II promoter.  The ‘385 patent fails to claim an intein.
Tian discloses that editing vectors can be prepared from an engine vector and an editing vector, where the engine and editing vectors may be combined (column 10, lines 31-56).  Tian discloses that the 
Cheng discloses that the use of inteins provides for election of transgenic cells by conferring antibiotic resistance to cells when two vectors are taken up by cells, where the full length antibiotic resistance gene is expressed (abstract and paragraphs [0004]-[0008]).  Chen discloses that the antibiotic resistance gene can be hygromycin or  blastocidin (paragraph [0033]).  Cheng discloses that the cells can be yeast cells (paragraph [0053]).  Cheng discloses that the intein can be NpuDnaE or SspDNAB (paragraphs [0027]-[0030]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cheng’s split antibiotic resistance genes/intein combination to the ‘385 patent’s and Tian’s vector library compositions and methods because this will, as disclosed by Cheng, provide for a robust method of determine which cell shave ben correctly transformed because only those cells will be able to exhibit antibiotic resistance and be able to grow and be selected.

Claims 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,927,385 in view of Tian et al. (U.S. Patent No. 10,837,021, issued November 17, 2020, filed June 4, 2020, and claiming priority to U.S. Provisional Patent Application No. 62/857,967, filed June 6, 2019), Cheng et al. (U.S. Patent Application Publication No. 2020/0263197, published August 20, 2020, filed April 9, 2020, and claiming priority to PCT Patent Application Publication No. PCT/US2018/055412, as well as U.S. Provisional Patent Applications filed between October 12, 2017 and January 31, 2018), and Hubmann et al. (1152 Methods in Molecular Biology 17-41 (2014)).
The ‘385 patent claims an editing vector that comprises yeast 2µ backbone, a 2µ origin of replication, a promoter driving the transcript of a gRNA sequence and a donor sequence, a promoter driving transcription of a survival marker, a promoter driving transcription of a nuclease coding sequence, and a bacterial origin of replication.  The ‘385 patent further claims that the survival marker can be a hygromycin, blastocidin, kanamycin, or nourseothrisin marker.  The ‘385 patent claims the use of constitutive promoters.  
The ‘385 patent fails to claim that the editing vector is prepared from a series of multiple linear vector backbone libraries and editing cassette libraries, where the linear vector backbones comprise a nuclease coding sequence and the antibiotic resistance gene, homology regions for insertion of an editing cassette and a 2µ origin of regulation.  The ‘385 patent fails to claim a pol II promoter, as well as the specific promoters pPDK1, pTDH3, pENO2, pADH1, PHO5, or MET3.
Tian discloses that editing vectors can be prepared from an engine vector and an editing vector, where the engine and editing vectors may be combined (column 10, lines 31-56).  Tian discloses that the engine vector comprises a coding sequence for a nuclease and a selectable marker (column 10, lines 31-56).  Tian disclose that the editing vector comprises a donor nucleic acid and coding sequence for a gRNA (column 10, lines 31-56).  Tian discloses that the components of the engine and editing vectors are operably linked to and control the expression of the nuclease coding sequence, the donor sequence, the guide sequence and the selectable markers (column 10, lines 31-56).  Tian discloses the use of a recombineering system, which is interpreted as providing homology regions for combining the engine 
Cheng discloses that the use of inteins provides for election of transgenic cells by conferring antibiotic resistance to cells when two vectors are taken up by cells, where the full length antibiotic resistance gene is expressed (abstract and paragraphs [0004]-[0008]).  Chen discloses that the antibiotic resistance gene can be hygromycin or blasticidin (paragraph [0033]).  Cheng discloses that the cells can be yeast cells (paragraph [0053]).  Cheng discloses that the intein can be NpuDnaE or SspDNAB (paragraphs [0027]-[0030]).
Hubmann discloses that RNA polymerase II (Pol II) promoters perform transcription of protein-encoding genes (page 19, first paragraph).  Hubmann discloses a series of Pol II promoters, including pPDK1, pTDH3, pENO2, pADH1, PHO5, MET3, CUP1 and GAL1 (Tables 1 and 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute any of Hubmann’s Pol II promoters for the Pol II promoters claimed and suggested by the ‘385 patent and Tian because each of these promoters are well-known, and one of ordinary skill in the art would be able to substitute one well-known Pol II promoter for another well-known Pol II promoter with predictable and reasonable expectation of success.  The level of skill is high in molecular biology, and one would be able to determine the most effective and efficient promoter to use in a particular method of expression.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,001,831, issued May 11, 2021, filed October 1, 2020, and claiming priority to U.S. Patent No. 10,815,467 and U.S. Provisional Patent Application Nos. 62/823,136; 62/871,879; and 62/960,291, filed March 25, 2019; July 9, 2019; and January 13, 2020, respectively.
PDK1, pTDH3, pENO2, pADH1, PHO5, TEF1, or TEF2.  The ‘831 patent claims that the vectors comprising a bacterial origin of replication.  The 831 patent further claims a series of libraries of linear vector backbones that comprise coding sequences for nucleases, antibiotic resistance genes, homology regions for inserting editing cassettes, and a 2µ origin of replication, where the antibiotic resistance gene is split, with each portion being fused to an intein.  The ‘831 patent claims that the intein can be NpuDnaE, SspDnaB, or CfaDNAE.
The ‘831 patent fails to claim a method of RNA-directed nuclease editing in yeast cells.
However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that compositions claimed by the ‘831 patent could be used in the claimed yeast editing method.  Furthermore, the issued U.S. Patent No. 11,001,831 disclosed, but did not claim the method of gene editing in yeast cells using the patented composition.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed composition, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct from the issued claims.  

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636